Exhibit 10.1

 

From:  Mitchell J. Nelson

SFX Entertainment, Inc.

Direct Phone: +1 646 561 6386

430 Park Avenue

Email: mitchell@sfxii.com

New York, NY 10022

 

January 22, 2015

 

 

 

Mr. Gregory Consiglio

 

200 North End Avenue

 

Apt. 28C

 

New York, NY 10282

 

 

Re:          Employment Offer

 

Dear Greg:

 

I am pleased to offer You employment at SFX Entertainment, Inc. (the “Company”)
on the terms set forth in this offer letter agreement (the “Agreement”).

 

1.             Employment and Duties

 

You will be employed in the roles of President and Chief Operating Officer and
You shall perform the duties of these roles as are customary and as may be
required by the Company.  You will report to Robert FX Sillerman, Chief
Executive Officer.  You will be based at the Company’s office in New York City,
New York, or such other place within the New York City metropolitan area as may
be determined from time to time by the Company.

 

During Your employment with the Company, You will devote Your full-time best
efforts and business time and attention to the business of this Company,
provided, however that we recognize the foregoing will be subject to You also
continuing to fulfill Your responsibilities as President and Chief Operating
Officer of Viggle, Inc.  The terms of this sharing of Your full time and best
efforts shall be subject to monitoring by the respective Boards of Directors or
a committee constituted of disinterested members of each Board of Directors. 
Notwithstanding the foregoing, if in Your discretion, You determine that an
event or action has arisen in which an actual or apparent conflict of interest
exists between Your obligations to Viggle, Inc. as President and Chief Operating
Officer of Viggle, Inc. and Your obligations to the Company as President and
Chief Operating Officer of the Company, including without limitation, a
corporate opportunity available to either company or a commercial transaction
between the companies, You shall disclose the conflict to, and shall refer such
event or action for review and decision by, the Board of Directors of both
Viggle, Inc. and the Company.  You shall further recuse Yourself from
participating in any review or decision as both an officer of Viggle, Inc. and
as an officer of the Company.  Your disclosure and recusal from a review or
decision in accordance with the foregoing sentence shall not be a basis on which
the Company may terminate Your employment for Cause pursuant to Sections
5(b) and (e) of this Agreement.

 

The Company further acknowledges and agrees that during the Term:

 

(i)            You may continue or commence service as a director and officer
(or in a similar capacity) on the governing or advisory board of other business
entities whose business is not competitive

 

--------------------------------------------------------------------------------


 

with that of the Company or any of its subsidiaries and shall not involve a time
commitment which shall impair Your ability to perform the duties required
hereunder.

 

(ii)           You agree that Your commencement or continuation of service as
described in this Agreement shall be subject to the review and approval of the
Company’s Board of Directors (the “Board”) (based on the criteria of
competitiveness and time commitment), so long as the Board’s discretion is not
applied unreasonably.  If the Board withdraws its approval for the continuation
of Your service as described in (i),above,  You agree that You shall promptly
resign from such position. You and the Company agree that nothing in this
Section applies to Your membership or contribution of Your non-working time or
services, in a non-remunerative capacity, to any: charitable or educational
organization, foundation, or association; political organization or campaign;
religious group, foundation, or organization; or non-profit trade, professional,
community, or recreational organization or club, so long as the purpose or aim
of any such organization presents no conflict with the business of the Company
or any of its subsidiaries, as determined by the Board.

 

The Company acknowledges and agrees that during the Term, You may devote a
portion of Your business time to personal investments and outside business
commitments, provided, however that: (i) such activities do not conflict with
the business of the Company or any of its subsidiaries, (ii) such activities do
not interfere, directly or indirectly, with the performance of Your obligations
under this agreement, and (iii) such activities do not result in a breach by the
Company of any non-competition or any other similar type of agreement to which
the Company or any of its subsidiaries  may be a party.

 

No provision of this agreement shall be construed to prohibit Your
(i) acquisition, ownership, or trading, including without limitation the
Executive’s indirect ownership, of less than two percent (2%) of the issued and
outstanding stock (or comparable bonds, options, derivatives, or negotiable
instruments) of a business entity having securities publicly traded anywhere in
the world, provided, however, that the ownership limitations of this clause 
shall not apply to (aa) Your ownership of any such securities through an
open-end mutual fund or (bb) Your ownership of any such securities that precedes
the Effective Date if, but only if, the issuer of the securities is not a
competitor of the Company; or (ii) passive ownership of stock, partnership
interests, or comparable ownership interests or securities in any for-profit
private business entity that is not directly competitive with the business of
the Company or any of its subsidiaries. The Company additionally agrees that
nothing in this agreement shall operate to prohibit Your acceptance of a
testamentary gift, bequest, or its equivalent, nor Your retention of any such
gift, bequest, or its equivalent following its delivery, so long as You retain
the interest(s) solely for investment purposes.

 

2.             Term

 

You will start Your employment as of the date of this Agreement and this
Agreement will continue in effect through December 31, 2017, unless sooner
terminated in accordance with the provisions hereof.  For the purposes of this
Agreement each employment year shall be a calendar year and the first employment
year shall include the stub period from the date hereof thru calendar year 2015.

 

3.             Compensation

 

(a)           Base Salary.  You shall be paid a base salary at the annual rate
of One Dollar ($1.00) (“Base Salary”) for each year of the Term.  As an exempt
employee, You will not be eligible for overtime pay.  In no event shall the
payments under this subsection 3(a) and subsection 3(b) be less than the minimum
wage.

 

(b)           Annual Bonus.  You shall also be entitled to an annual target
bonus of Four Hundred Thousand Dollars ($400,000.00) (which payment may be made
in cash, or if You and the Compensation

 

2

--------------------------------------------------------------------------------


 

Committee so elect, in shares of the Company’s common stock, provided that the
Compensation Committee approves such grant).  Within sixty (60) days following
the start of each performance year and following consultation with You and the
CEO or his or her designee, the Compensation Committee of the Company’s Board of
Directors shall establish a reasonable gross revenue target and a reasonable net
income target for the applicable performance year, which targets will be
objectively determinable to qualify as performance based compensation under
Treasury Regulation §1.162-27(e)(2).  The Compensation Committee shall allocate
the annual target bonus equally between the gross revenue target and the net
income target, 20% of which shall be allocated to the gross revenue target and
80% of which shall be allocated to the net income target, and shall consider
appropriate allocation for incentive purposes for both SFX and Viggle.  Your
achievement of the annual bonus will be determined on a sliding scale based on
the achievement of the gross revenue target and the net income target for that
performance year.  You will earn 50% of the annual target bonus allocated to a
performance target if the Company achieves 80% of the applicable performance
target, 100% of the annual target bonus allocated to a performance target if the
Company achieves 100% of the applicable performance target, 200% of the annual
target bonus allocated to a performance target if the Company achieves 150% of
the applicable performance target and a straight line, prorated percentage of
the annual bonus target if You achieve a percentage of the performance target
between these milestones.  The Compensation Committee will certify Your
achievement of the performance targets and the Company shall pay the bonus
earned prior to March 15 of the year following the performance year to which the
bonus relates.

 

(c)           Additional Bonus. At the discretion of the Board and/or the
Compensation Committee, You may be awarded an additional equity bonus besides
the Annual Bonus (the “Additional Bonus”).  The form and amount of the
Additional Bonus shall be at the sole and absolute discretion of the Board.  The
Board’s decision to cause the Company to make or to not make an Additional Bonus
payment to You in any year (including, without limitation, the consideration to
be received or methodology applied by the Board to an Additional Bonus
eligibility determination in any year) shall have no bearing on Your eligibility
to earn an Additional Bonus in any succeeding year, nor shall the amount, form,
or payment timing of any such Additional Bonus in any year have any bearing on
any aspect of an Additional Bonus determination in any subsequent year.  You
acknowledges and agrees Your eligibility to participate in any of the Company’s 
Executive Incentive Plans (the “Plan”), other than with respect to the Annual
Bonus, may be based on the attainment of performance goals, subject to
stockholder approval and that shall otherwise comply with the requirements of
Section 162(m) of the Code and that the Board may, in its sole and absolute
discretion, establish from time to time one or more other annual or long-term
bonus plans under which the Executive may be an eligible participant and that
also are based on the attainment of performance goals, subject to stockholder
approval and that shall otherwise comply with the requirements of
Section 162(m) of the Code.

 

(d)           Special Committee Approval.  You and the Company agree that any
determinations or discretionary actions to be taken by the Compensation
Committee under this Section 3 shall instead be taken by a special committee of
disinterested directors of the Board for so long as there are fewer than two
members of the Compensation Committee that are not also members of the Board of
Directors of Viggle Inc., and that at such time as there are at least two such
members of the Compensation Committee that are not also members of the Board of
Directors of Viggle Inc., any determinations or discretionary actions to be
taken by the Compensation Committee under this Section 3 shall be taken by such
unaffiliated directors.

 

(e)           Equity/Option Grants:  Subject to approval by the Compensation
Committee and the terms of the Company’s standard form of grant agreements, as
determined in its sole discretion, You shall receive grants of (a) 500,000
restricted common shares (the “Restricted Stock”) of the Company’s common stock
and (b) options to purchase 250,000 shares of common stock of the Company, at
the fair market value on the date of grant.  Each of the grants shall vest
ratably in annual installments at the last

 

3

--------------------------------------------------------------------------------


 

day of each employment year (December 31, 2015, 2016, and 2017) over the 3 year
Term of this Agreement, subject to your continued employment as of such dates. 
Notwithstanding the foregoing vesting schedule, each of the grants shall fully
vest immediately prior to the date on which the Company consummates a Change of
Control.  “Change of Control” shall mean the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an
“Exchange Act Person”) becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company
representing more than thirty-five percent (35%) of the combined voting power of
the Company, then outstanding securities other than by virtue of a merger,
consolidation or similar transaction, provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (i) if Robert F.X.
Sillerman or affiliates of his (a “Sillerman Controlled Entity”) beneficially
own more than such thirty-five percent (35%) at any time; or (ii) solely because
the level of ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided further that if a
Change in Control would occur (but for the operation of this proviso) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, any such Subject Person (so long as not a Sillerman
Controlled Entity) becomes the owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities owned by such Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur;

 

(ii)           There is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company if, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred if as a result of a merger, consolidation or similar transaction, a
Sillerman controlled entity beneficially owns more than 35% of the successor
company.

 

(iii)          There is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to have occurred if as a
result of the foregoing transactions, a Sillerman controlled entity beneficially
owns more than 35% of the successor company.

 

(iv)          During any period of 12 consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least a
majority of the directors then still in office who were directors at the
beginning of the period.

 

4

--------------------------------------------------------------------------------


 

4.             Benefits

 

(a)           Subject to the eligibility requirements and other terms and
conditions of the respective plan documents, You may be eligible to participate
in benefits offered by the Company to employees with Your level of compensation
and responsibility, as may be in effect or modified from time to time.

 

(b)           You are currently eligible for twenty days of paid time off per
calendar year in accordance with, and subject to, the Company’s paid-time-off
policy, as it may change from time to time.

 

(c)           You will be entitled to reimbursement of travel and other business
expenses.  Such travel shall be in accordance with the Company’s travel
guidelines relating to employees with Your level of compensation and
responsibility.  You will be required to submit receipt evidencing such
expenditures in accordance with Company guidelines.

 

5.             Termination

 

(a)           Either You or the Company may terminate this Agreement at any time
for any reason.

 

(b)           If You are terminated for Cause (as hereinafter defined) or if You
terminate this Agreement without Good Reason (as hereinafter defined), then the
Company will have no further obligations to You other than to pay Your Base
Salary through the date of termination and reimburse You for any unreimbursed
expenses You have incurred (such obligations, the “Accrued Obligations”).

 

(c)           If the Company terminates You without Cause, if You terminate this
Agreement with Good Reason, or if You die or become permanently disabled during
the term of this Agreement:

 

(i)            You will be entitled to receive a lump sum payment within sixty
(60) days of the termination date equal to the prior year’s Annual Bonus (which
payment may be made in cash or, if You and the Compensation Committee so elect,
in shares of the Company’s common stock, provided that the Compensation
Committee approves such grant.  The value of each share of which shall be
determined by compiling the weighted average daily closing price of the
Company’s common stock for the twelve (12) month period ending on the last day
of the month preceding the date such payment is to be made), provided, however,
that this Section (c)(i) shall not apply in the event of a Good Reason
termination triggered by Section (f)(vi); and

 

(ii)           All options to purchase Company stock or any Restricted Stock
granted under this Agreement or any other agreement that have not previously
vested shall vest.

 

(d)           Your entitlement to the payments described in this Section (other
than the Accrued Obligations) is expressly contingent upon You first providing
the Company with a signed general release of claims in favor of the Company
substantially in the form attached as Exhibit A hereto (the “Release”) and not
revoking such Release for a period of seven (7) days after its execution or
thereafter.  In order to be effective, the Release must be delivered by You to
the Company no later than forty-five (45) days following the Termination Date. 
In the event that the 60 day period following the Termination Date in which
payment would otherwise be due to You under Section 5(c)(i) above begins in one
calendar year and ends in another calendar year, the payments to be made under
this Section 5 (other than the Accrued Obligations), shall be paid in the later
calendar year.

 

(e)           For the purposes of this Agreement, “Cause” shall mean that You
have:

 

5

--------------------------------------------------------------------------------


 

(i)            committed an act which, as set forth in any employment handbook
promulgated by the Company, may lead to termination of employment, unless
curable, in which case such cure shall not have been completed within thirty
(30) days following the Company’s notice to You;

 

(ii)           engaged in any intentional act of fraud against the Company;

 

(iii)          engaged in willful malfeasance or gross negligence in the
performance of this Agreement or capacity as an employee of the Company;

 

(iv)          refused to perform the duties required or requested consistent
with Your obligations under this Agreement and under law, which refusal
continues for more than five (5) days following the Company’s written notice of
such refusal;

 

(v)           been convicted of a felony or entering a plea of nolo contendre to
a felony charge;

 

(vi)          materially breached this Agreement, subject to a fifteen (15) day
cure period following the Company’s written notice of such breach to the extent
such breach is curable; or

 

(vii)         engaged in an act which leads to a finding by the Securities and
Exchange Commission, which, in the opinion of independent counsel selected by
the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.

 

(f)            For purposes of this Agreement, “Good Reason” shall mean if,
before the end of the Term, one or more of the following events shall occur:

 

(i)            the assignment of any duties to You or the reduction of Your
duties, without Your express written consent, either of which results in a
significant diminution in Your position or responsibilities with the Company in
effect immediately prior to such assignment, or the removal from such position
and responsibilities;

 

(ii)           without Your express written consent, a substantial reduction or
change with respect to the facilities, support staff, or prerequisites
(including office space and location) available to You immediately prior to such
reduction or change;

 

(iii)          a material reduction by the Company in the kind or level of
employee benefits to which You are entitled immediately prior to such reduction
with the result that Your overall benefits package is significantly reduced;

 

(iv)          the failure of the Company to obtain the assumption of this
Agreement by any successor;

 

(v)           any material breach by the Company of any material provision of
this Agreement; or

 

(vi)          there is a Change of Control (as defined in Section 3(d) above)
and You voluntarily terminate Your employment more than one (1) year
thereafter.  In such case, that the provisions of Section (c)(i) shall not
apply.

 

6

--------------------------------------------------------------------------------


 

(g)           (i)            In the event it shall be determined that any
payment, right or distribution by the Company or any other person or entity to
or for the benefit of You pursuant to the terms of this Agreement or otherwise,
which is made in connection with, or arising out of, Your employment with the
Company or a Change of Control of the Company or a substantial portion of its
assets (a “Payment”) is a “parachute payment” within the meaning of Section 280G
of the Code on account of the aggregate value of the Payments due to Executive
being equal to or greater than three times the “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) so that Executive
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) and the net after-tax benefit that Executive would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any cash Payments under
Section 5 hereof.

 

(ii)           All determinations required to be made under this Section 5,
including whether any Payment is a “parachute payment” and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized law or accounting firm designated by the Company (the “Firm”) and
shall be based upon “substantial authority” (within the meaning of Section 6662
of the Code). The Firm shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from the Company or Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the Firm
shall be borne by the Company. Any determination by the Firm shall be binding
upon the Company and Executive.

 

(h)           (i)            Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payment of
the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code (“Section 409A”) or shall comply with
the requirements of such provision. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” within the
meaning of Section 409A, any payments or arrangements due upon a termination of
Executive’s employment under any arrangement that constitute a “nonqualified
deferral of compensation” within the meaning of Section 409A and which do not
otherwise qualify under the exemptions under Treas. Regs. Section 1.409A-1
(including without limitation, the short-term deferral exemption or the
permitted payments under Treas. Regs. Section 1.409A-l(b)(9)(iii)(A)), shall be
delayed and paid or provided on the earlier of (i) the date which is six months
after Executive’s “separation from service” (as such term is defined in
Section 409A and the regulations and other published guidance thereunder) for
any reason other than death, and (ii) the date of Executive’s death.

 

(ii)           After any Termination Date, You shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

 

(iii)          To the extent that any reimbursements pursuant to this agreement
or otherwise are taxable to Executive, any reimbursement payment due to
Executive pursuant to such Section shall be

 

7

--------------------------------------------------------------------------------


 

paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred. Such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such reimbursements that Executive receives in one taxable
year shall not affect the amount of such reimbursements that Executive receives
in any other taxable year.

 

6.             Compliance with Proprietary Information Agreement and Company
Policies

 

As a condition of employment, You must sign and comply with the Company standard
Proprietary Information Agreement which prohibits unauthorized use or disclosure
of the Company’s proprietary information and contains certain post-employment
non-solicitation obligations, among other obligations, attached hereto as
Appendix I (the “Employee Confidentiality and Assignment Agreement”).  In
addition, You will be expected to abide by the SFX Entertainment, Inc. Employee
Handbook, the Company Code of Conduct and other Company policies, as may be
changed from time to time within the Company sole discretion.  You should read
these materials carefully as compliance with these policies is an important
condition of Your employment.  You will note that certain obligations under
these guidelines continue beyond the term of Your employment.  For example, a
breach of the Non-Compete and Non-Solicitation terms found in the Employee
Confidentiality and Assignment Agreement, attached hereto as Appendix I, will
result in the forfeiture of Your unvested benefits.  This provision does not
limit Company’s ability to pursue such other remedies which may be available to
it.

 

7.             Non-Disparagement

 

During and after Your employment, You and the Company agree not to make any
statement that criticizes, ridicules, disparages, or is otherwise derogatory of
the other or is reasonably likely to be harmful to You or the Company, or to
Your or the Company respective businesses, business reputations or personal
reputations; provided, however, that nothing in this Agreement shall restrict
either party from making truthful statements (a) when required by law, subpoena,
court order or the like; (b) when requested by a governmental, regulatory, or
similar body or entity; (c) in confidence to a professional advisor for the
purpose of securing professional advice; (d) in the ordinary course of
performing Your or its duties during Your employment; (e) from rebutting any
statement made or written about You or it; or (f) from making normal competitive
statements about the Company business or products.

 

8.             Background Information

 

The Company may conduct a background check, which may include a “consumer
report” and/or an “investigative consumer report” prepared by Company or by a
third party.  These reports may be obtained at any time after receipt of Your
authorization and, if You are hired, throughout Your employment.  Falsification
or omission of any information previously provided to the Company or provided to
the Company on the attached release may disqualify You for employment or result
in Your immediate dismissal, if hired.  Your rights relating to this background
check are more fully set forth on the release, attached hereto as Appendix II.

 

9.             Indemnification

 

During Your employment with the Company and thereafter, the Company shall
indemnify and hold You and Your heirs and representatives harmless, to the
maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees) as a
result of any claim or proceeding (whether civil, criminal, administrative or
investigative), or any threatened claim or proceeding (whether civil, criminal,
administrative or investigative), against You that arises out of or relates to
Your service as an officer, director or employee, as the case may be, of the
Company, or Your service in any such capacity or similar capacity with any
affiliate of the Company or

 

8

--------------------------------------------------------------------------------


 

other entity at the Company’s request, (including without limitation, any claim
or proceeding any breach of a duty owed to the Company or any affiliate of the
Company arising out of or related to Your service as President and Chief
Operating Officer of Viggle, Inc.) and to promptly advance to You or Your heirs
or representatives such expenses, including litigation costs and attorneys’
fees, upon written request with appropriate documentation of such expense upon
receipt of an undertaking by You or on Your behalf to repay such amount if it
shall ultimately be determined that You are not entitled to be indemnified by
the Company.  During Your employment with the Company and thereafter, the
Company also shall provide You with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers.  If You have any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which You may request indemnity under this provision,
You will give the Company prompt written notice thereof; provided that the
failure to give such notice shall not affect Your right to indemnification.  The
Company shall be entitled to assume the defense of any such proceeding and You
will use reasonable efforts to cooperate with that defense.  Notwithstanding the
foregoing, to the extent that in good faith, You determine that there is an
actual or potential conflict of interest between the Company and You in
connection with the defense of a proceeding, You shall so notify the Company and
shall be entitled to separate representation at the Company’s expense by counsel
selected by You (provided that the Company may reasonably object to the
selection of counsel within ten (10) business days after notification of Your
selection) which counsel shall cooperate, and coordinate the defense, with the
Company’s counsel and minimize the expense of such separate representation to
the extent consistent with Your separate defense.  This Section 9 shall continue
in effect after the termination of Your employment or the termination of this
Agreement.

 

10.          Assignment

 

This Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company.  Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person.  You may not assign Your rights or obligations to another
entity or person.

 

11.          Governing Law; Dispute Resolution

 

This Agreement shall be governed by and construed and enforced in accordance
with the local laws of the State of New York, without regard to the conflicts of
law rules thereof.  You hereby agree to arbitrate in New York City any disputes
with the Company, including its officers, directors, or members, arising out of
or relating to this Agreement or Your employment with the Company under and in
accordance with JAMS Streamlined Arbitration Rules. Notwithstanding the
foregoing, either party may seek provisional injunctive relief to enforce the
terms and conditions of this Agreement in any court of competent jurisdiction,
including, without limitation, the Supreme Court of the State of New York,
County of New York.  In the case of injunctive relief, You hereby agree to
consent to personal jurisdiction of the state and federal courts situated within
the County of New York, State of New York for purposes of enforcing this
Agreement, and waive any objection that You might have to personal jurisdiction
or venue in those courts.  Each party shall bear Your or its own costs,
expenses, and attorney fees incurred in connection with any such arbitration.

 

12.          No Implied Waivers

 

The failure by the Company to complain of any of Your acts or omissions, or to
declare You in breach, shall not constitute a waiver by the Company of its
rights hereunder.

 

9

--------------------------------------------------------------------------------


 

13.          Modification

 

This offer letter and the appendices attached hereto contains the entire
understanding of the parties with respect to the matters set forth herein and
may be modified only in a document signed by the parties and referring
explicitly hereto.  E-mail correspondence shall not constitute signing for
purposes of this provision.

 

14.          Miscellaneous

 

As required by federal law, this offer is contingent upon satisfactory proof of
Your identity and right to work in the United States.  This Agreement, together
with Your Proprietary Information Agreement forms the complete and exclusive
statement of Your employment agreement with the Company.  It supersedes any
other agreements or promises made to You by anyone, whether oral or written. 
Changes in Your employment terms, other than those changes expressly reserved to
the Company’s discretion in this Agreement, require a written modification
approved by the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both You and the Company, and inure
to the benefit of both You and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.  Any ambiguity in this
Agreement shall not be construed against either party as the drafter.  Any
waiver of a breach of this Agreement, or rights hereunder, shall be in writing
and shall not be deemed to be a waiver of any successive breach or rights
hereunder.  This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile or pdf signatures shall be equivalent
to original signatures.

 

Please sign and date this Agreement and return it to me as soon as practicable
if You wish to accept employment at the Company under the terms described
above.  I would be happy to discuss any questions that You may have about these
terms.

 

We are delighted to be making this offer and the Company looks forward to Your
favorable reply and to a productive and enjoyable work relationship.

 

Sincerely,

 

 

 

 

 

/s/ Richard Rosenstein

 

 

Name:  Richard Rosenstein

 

 

Title:  Chief Financial Officer and Chief Administrative Officer

 

 

 

 

 

Understood and Accepted:

 

 

 

 

 

 

 

 

/s/ Gregory Consiglio

 

January 22, 2015

Gregory Consiglio

 

Date

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE

GENERAL RELEASE OF CLAIMS

 

                                (“Employee”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration received pursuant to Section 5 of
the employment letter agreement to which this release is attached as Exhibit A
(the “Agreement”), does hereby release and forever discharge SFX Entertainment, 
Inc. (the “Company”), its subsidiaries, affiliated companies, successors and
assigns, and its current or former directors, officers, employees, shareholders
or agents in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, all claims
under any applicable laws arising under or in connection with Employee’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment.  Employee acknowledges that the Company
encouraged him to consult with an attorney of his choosing, and through this
General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Employee expressly waives any and all claims under ADEA
that he may have as of the date hereof.  Employee further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof. 
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any rights to receive any payments or
benefits pursuant to Section 5 of the Agreement, (ii) any rights or claims that
may arise as a result of events occurring after the date this General Release of
Claims is executed, (iii) any indemnification rights Employee may have as a
former officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.

 

Employee represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Employee pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Employee shall not have relinquished his right
to commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA.

 

Employee hereby acknowledges that the Company has informed him that he has up to
twenty-one (21) days to sign this General Release of Claims and he may knowingly
and voluntarily waive that twenty-one (21) day period by signing this General
Release of Claims earlier.  Employee also understands that he shall have seven
(7) days following the date on which he signs this General Release of Claims
within which to revoke it by providing a written notice of his revocation to the
Company.

 

Employee acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.

 

Employee acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands

 

11

--------------------------------------------------------------------------------


 

all of its terms and executes it voluntarily and with full knowledge of its
significance and the consequences thereof.

 

This General Release of Claims shall take effect on the eighth day following
Employee’s execution of this General Release of Claims unless Employee’s written
revocation is delivered to the Company within seven (7) days after such
execution.

 

 

                                , 20    

 

12

--------------------------------------------------------------------------------


 

APPENDIX I

 

SFX ENTERTAINMENT, INC.

 

Employee Confidentiality and Assignment Agreement

 

In consideration and as a condition of my employment or continued employment by
SFX Entertainment, Inc. or its affiliate (including its successors and assigns,
the “Company”), I agree as follows:

 

Proprietary Information.  I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company.  By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and
(d) operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents.  Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.

 

Recognition of Company’s Rights.  I will not, at any time, without the Company’s
prior written permission, either during or after my employment, disclose any
Proprietary Information to anyone outside of the Company, or use or permit to be
used any Proprietary Information for any purpose other than the performance of
my duties as an employee of the Company.  I will cooperate with the Company and
use my best efforts to prevent the unauthorized disclosure of all Proprietary
Information.  I will deliver to the Company all copies of Proprietary
Information in my possession or control upon the earlier of a request by the
Company or termination of my employment.  I will not, under any circumstances,
(a) remove any source code of the Company from the premises of the Company or
(b) remotely access any source code of the Company.

 

Rights of Others.  I understand that the Company is now and may hereafter be
subject to non-disclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of Proprietary Information. 
I agree to be bound by the terms of such agreements in the event I have access
to such Proprietary Information.

 

Commitment to Company; Avoidance of Conflict of Interest.  While an employee of
the Company, I will devote my full-time efforts to the Company’s business and I
will not engage in any other business activity that conflicts with my duties to
the Company.  I will advise the Chief Executive Officer of the Company or his or
her nominee at such time as any activity of either the Company or another
business presents me with a conflict of interest or the appearance of a conflict
of interest as an employee of the Company.  I will take whatever action is
requested of me by the Company to resolve any conflict or appearance of conflict
which it finds to exist.

 

Developments.  I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, ideas, concepts, methodologies, graphics or images,
and audio or visual works and other works of authorship (collectively
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by me (alone or jointly with others) or
under my direction during the period of my employment.  I acknowledge that all
work performed by me is on a “work for hire” basis, and I hereby do assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all my right,
title and interest in all Developments that (a) relate to the business of the
Company (including any Developments that relate or could relate to the more
generalized industry in which the Company operates or is proposing to operate,
whether or not it is directly applicable to the business of the Company) or any
customer of the Company or any of the products or services being researched,
developed, manufactured or sold by the Company or which may be used with such
products or services; or (b) result from tasks assigned to me by the Company; or
(c) result from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company (“Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions (“Intellectual Property Rights”).   Any
Developments acquired by the company will be an asset of the Company.

 

--------------------------------------------------------------------------------


 

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”).  If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason.  I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”).  If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights.  If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention. 
Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

 

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. 
However, I will also promptly disclose to the Company any such Developments for
the purpose of determining whether they qualify for such exclusion.  I
understand that to the extent this Agreement is required to be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this paragraph 5 will be interpreted not to apply to any invention which a court
rules and/or the Company agrees falls within such classes.  I also hereby waive
all claims to any moral rights or other special rights which I may have or
accrue in any Company-Related  Developments.

 

Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information,
whether created by me or others, which come into my custody or possession, are
the exclusive property of the Company to be used by me only in the performance
of my duties for the Company.  Any property situated on the Company’s premises
and owned by the Company, including without limitation computers, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice.  In the event of
the termination of my employment for any reason, I will deliver to the Company
all files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information, and
other materials of any nature pertaining to the Proprietary Information of the
Company and to my work, and will not take or keep in my possession any of the
foregoing or any copies.

 

Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments.  I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.  If the
Company is unable, after reasonable effort, to secure my signature on any such
papers, I hereby irrevocably designate and appoint each officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.  I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 

Non-Solicitation; Non-Competition.  In addition, during the Restricted Period
(as defined below), I will not, directly or indirectly, in any manner, other
than for the benefit of the Company, (a) call upon, solicit, divert or take away
any of the customers, business or prospective customers of the Company or any of
its suppliers with whom I had contact with or about whom I learned information
during my employment with he Company, or request or cause any of the above to
cancel or terminate any part or their relationship with the Company or refuse to
enter into any business relationship with the Company, (b) solicit, entice or
attempt to persuade any other employee, agent or consultant of the Company to
leave the services of the Company for any reason or take any other action that
may cause any such individual to terminate his or her employment with, or
otherwise cease his or her relationship with, the Company, or assist in such
hiring or engagement by another person or business entity, and/or (c) own,
operate, manage, control, engage in, participate in, invest in, permit my name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any other person or entity), or otherwise assist any person
or entity

 

2

--------------------------------------------------------------------------------


 

that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which, directly or indirectly, wholly or partly, competes with the
Company.  I acknowledge and agree that if I violate any of the provisions of
this paragraph 8, the running of the Restricted Period will be extended by the
time during which I engage in such violation(s),  For purposes of this
Agreement, the term “Restricted Period” shall mean the period of time during
which I am employed by the Company and a period of twelve (12) months
immediately following the termination of my employment with the Company.

 

Government Contracts.  I acknowledge that the Company may have from time to time
agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  I agree to comply with any such obligations
or restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 10, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.

 

Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. 
I further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

Remedies Upon Breach.   I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and injunctive relief without the necessity of proving actual damages.

 

Use of Voice, Image and Likeness.   I give the Company permission to use my
voice, image or likeness, with or without using my name, for the purposes of
advertising and promoting the Company, or for other purposes deemed appropriate
by the Company in its reasonable discretion, except to the extent expressly
prohibited by law.

 

Publications and Public Statements.  I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information.  To ensure that the Company delivers a consistent message about its
products, services and operations to the public, and further in recognition that
even positive statements may have a detrimental effect on the Company in certain
securities transactions and other contexts, any statement about the Company
which I create, publish or post during my period of employment and for six
(6) months thereafter, on any media accessible by the public, including but not
limited to electronic bulletin boards and Internet-based chat rooms, must first
be reviewed and approved by an officer of the Company before it is released in
the public domain.

 

No Employment Obligation.  I understand that this Agreement does not create an
obligation on the Company or any other person to continue my employment.  I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason.

 

Survival and Assignment by the Company.  I understand that my obligations under
this Agreement will continue in accordance with its express terms regardless of
any changes in my title, position, duties, salary, compensation or benefits or
other terms and conditions of employment, and regardless of whether the Company
is merged with or acquired by another entity. I further understand that my
obligations under this Agreement will continue following the termination of my
employment regardless of the manner of such termination and will be binding upon
my heirs, executors and administrators.  The Company will have the right to
assign this Agreement to its affiliates, successors and assigns.  I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

 

Disclosure to Future Employers. I will provide (and hereby authorize the Company
to provide) a copy of this Agreement to any prospective employer, partner or
coventurer prior to entering into an employment, partnership or other business
relationship with such person or entity.

 

Severability.  In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

3

--------------------------------------------------------------------------------


 

Interpretation.  This Agreement shall be governed by and construed and enforced
in accordance with the local laws of the State of New York, without regard to
the conflicts of law rules thereof.  I hereby agree to arbitrate in New York
City any disputes with the Company, including its officers, directors, or
members, arising out of or relating to this Agreement or my employment with the
Company under and in accordance with JAMS Streamlined Arbitration Rules.
Notwithstanding the foregoing, either the Company or I may seek provisional
injunctive relief to enforce the terms and conditions of this Agreement in any
court of competent jurisdiction, including, without limitation, the Supreme
Court of the State of New York, County of New York.  In the case of injunctive
relief, I hereby agree to consent to personal jurisdiction of the state and
federal courts situated within the County of New York, State of New York for
purposes of enforcing this Agreement, and waive any objection that I might have
to personal jurisdiction or venue in those courts.    Both the Company and I
shall bear its or my own respective costs, expenses, and attorney fees incurred
in connection with any such arbitration.

 

Signature on following page

 

4

--------------------------------------------------------------------------------


 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS.  BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

Signed:

 

 

 

 

 

 

Type or print name:

 

 

Social Security Number:

 

Date:                           , 201    

 

--------------------------------------------------------------------------------